COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


ECONO CLEAN JANITORIAL SERVICE
AND
TRANSPORTATION INSURANCE COMPANY
                                                 MEMORANDUM OPINION *
v.   Record No. 0874-97-1                            PER CURIAM
                                                   AUGUST 12, 1997
FLORA EMERSON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (Jennifer G. Marwitz; Law Offices of Richard
           A. Hobson, on brief), for appellants.

           (W. Mark Broadwell, on brief), for appellee.



     Econo Clean Janitorial Service and its insurer (hereinafter

collectively referred to as "employer") appeal a decision of the

Workers' Compensation Commission (commission) awarding benefits

to Flora Emerson (claimant).   Employer contends that the

commission erred in finding that claimant proved she sustained an

injury by accident arising out of her employment on July 5, 1996.

 Finding no error, we affirm the commission's decision.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).       "To

prove the 'arising out of' element, [in a case involving injuries

sustained from falling down stairs at work,] [claimant] must show

that a condition of the workplace either caused or contributed to

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
her fall."    Southside Virginia Training Ctr. v. Shell, 20 Va.

App. 199, 202, 455 S.E.2d 761, 763 (1995) (citing County of

Chesterfield v. Johnson, 237 Va. 180, 184, 376 S.E.2d 73, 76

(1989)).   "Whether an injury arises out of the employment is a

mixed question of law and fact and is reviewable by the appellate

court."    Plumb Rite Plumbing Serv. v. Barbour, 8 Va. App. 482,

483, 382 S.E.2d 305, 305 (1989).

     In ruling that claimant's injuries arose out of her

employment, the commission found as follows:
          The claimant was descending an outdoor
          concrete stairwell at night carrying cleaning
          supplies. We find credible the claimant's
          testimony that she could not stop her fall
          because she could not hang onto the railing
          due to the fact that she was carrying
          cleaning bottles, towels, and a broom and
          dustpan. We find that the claimant has
          adequately explained any discrepancies
          between her testimony and her recorded
          statement. Although she neglected to mention
          the broom and dustpan in her recorded
          statement, the claimant is certain she had
          them because she was going to sweep the weigh
          station. With regard to the railing, the
          claimant explained that she tried to hold
          onto the railing when she slipped, but
          because of the items she was carrying she
          could not stop her fall. The claimant heard
          her knee pop and felt pain when she landed on
          it.


     Claimant's testimony constitutes credible evidence to

support the commission's factual findings.   Based upon these

findings, the commission could conclude that
          [i]t is reasonable to infer that if she had
          not been carrying the cleaning supplies the
          claimant could have prevented the injury, and
          we so find because the claimant has credibly
          testified to this effect. . . . The carrying


                                   2
          of the spray bottles, paper towels, broom,
          and dustpan prevented the claimant from
          stopping her fall, resulting in the knee
          injury.


     "Where reasonable inferences may be drawn from the evidence

in support of the commission's factual findings, they will not be

disturbed by this Court on appeal."   Hawks v. Henrico County Sch.

Bd., 7 Va. App. 398, 404, 374 S.E.2d 695, 698 (1988).     Here, the

evidence supported an inference that conditions of the workplace,

i.e., the carrying of the various cleaning supplies, either

caused or contributed to claimant's injury.
     Accordingly, we affirm the commission's decision.

                                              Affirmed.




                                3